DETAILED ACTION
	This is the second office action for US Application 16/874,545 for Wire Management Systems and Methods.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 22 August 2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0286110 to Hill.  Regarding claim 1, a wire management system (see figure 1) for managing electronic wiring in relation to a structure.  The wire management system comprises an elongate mounting track (10) for being mounted to the structure, wherein the mounting track has a spine (12), and first (34) and second (35) longitudinal locking formations.  There is a wire management cradle (CH) with a central cradle (BF, SF1, SF2) and first and second longitudinal locking formations (FL1 and FL2) for being selectively attached to the first and second longitudinal locking formations of the mounting track.  The wire management cradle can be selectively attached to the elongate mounting track to define an enclosure for electronic wiring.
Regarding claim 2, each of the first and second locking formations (FL1, FL2) of one of the mounting track and the wire management cradle comprises a longitudinal locking rib (FT1, FT2).  Each of the first and second locking formations of the other of the mounting track and the wire management cradle comprises a longitudinal receiving channel (46, 56) for receiving the longitudinal locking rib.
	Regarding claim 15, there is an accessory rail (70, 72) retained by the mounting track wherein the accessory rail has a longitudinal retaining formation (76, 78) for selectively retaining accessories with corresponding retaining formations.  Regarding claim 16, the spine (12) has an upper surface and a lower surface, wherein the first and second longitudinal locking formations (34, 35) project from the lower surface of the spine, and the accessory rail (70, 72) is upturned in relation so the upper surface of the spine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill.  Regarding claims 6 and 7, Hill does not specifically disclose the central cradle section as comprising a panel of flexible mesh material.  However, the material of the central cradle section is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on cost and strength considerations.

Allowable Subject Matter
Claims 3-5, 8-14, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0014181 to Faith
US 2004/0149177 to Gayhart
US 2003/0089515 to Federspiel
US 5971509 to Deimen
US 7612300 to Owens
US 5971508 to Deimen
US 9345319 to Heuel
US 2012/0286110 to Hill
The above prior art discloses various wire management systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632